DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the claim recites the limitations of “the first and second electrodes” which lacks antecedent basis. Since the claim depends from claim 1, and first and second electrodes were previously disclosed in claim 6, it is unclear whether the claim depends from claim 1 as presented or if it should depend from claim 6 or another claim which previously discloses the electrodes. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 7 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. US Patent Application Publication 2019/0049247 (hereinafter referred to as Huang).
Regarding claim 1, Huang discloses as seen in fig. 2 comprising:
a sensor 10, comprising: a sensor part, 
the sensor part including a supporter 12 and a movable part, 
the movable part including 
a movable member 17 located around the supporter in a first plane, and 
a plurality of structure members 16 located between the supporter and the movable member, 
the plurality of structure members having bent shapes, 
the plurality of structure members 16 connecting the movable member 17 with the supporter 12, 
the movable member being capable of vibrating (the device is described as a vibratory gyroscope), 
the movable part having the supporter as a center of rotational symmetry, 
the movable part having a plurality of mirror planes, 
the plurality of mirror planes passing through the center of the rotational symmetry and crossing the first plane (see illustration below).

    PNG
    media_image1.png
    734
    789
    media_image1.png
    Greyscale


	Regarding claim 2, the mirror planes of Huang can be defined in such a manner that the number of mirror planes is four which would be between the 3 and 6 claimed, for example, if each “movable part” is defined as a wedge in the above figure.
	Regarding claim 3, the structure members of Huang can be defined in such a manner that they are more than 6 as claimed. 
	 Regarding claim 4, the sensor of Huang has a movable part with n-fold symmetry of 4 as claimed. 
Regarding claim 6, Huang teaches the sensor part including first and second electrodes 34 wherein the electrodes are offset such that a direction from the center of the rotational symmetry toward the first electrode is along a first direction and a direction from the center of the rotationally symmetry toward the second electrode is along a second direction which crosses the first direction (at the center) as claimed.
Regarding claim 7, Huang discloses one of the plurality of structure members between the supporter and the first electrode and the first direction would be an axis of asymmetry as claimed. 
Regarding claim 16, Huang illustrates in fig. 3A for example the system including the sensor part including a fixed part 34, the movable member including a fixed counter part (ring 16) facing the fixed part and a least one of the fixed part or fixed counter part including a protrusion as shown.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 and Challoner et al. US Patent 7,168,318 (hereinafter referred to as Challoner).
Regarding claim 5, Huang discloses the claimed invention but does not explicitly teach the base body as claimed. Challoner teaches a gyroscope device which is mounded to a square (n-gon) base 300 via a supporter 304. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Huang and Challoner in order to provide a similar base to the sensor of Huang to better support and surround the sensor in its entirety.

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claim 1 and Fell et al. US Patent 6,282,958 (hereinafter referred to as Fell).
Regarding claims 8-10, Huang discloses the claimed invention but does not explicitly teach the electrode signals as claimed. Fell teaches an angular rate sensor which detects a movement of a resonator 1 based on an angular velocity applied to the sensor and can detect a component of the vibration, an angular velocity or an amplitude of vibration since doing so would only require routine signal processing of the detected signal which the system of Fell is capable of doing. It would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Fell with those of Huang in order to detect the motion in the system with high sensitivity and accuracy.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
Regarding claim 17, Huang teaches the claimed invention but does not explicitly teach the fixed counter part located around the fixed part. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have arranged the elements in any desired manner to save space in a package or increase sensitivity based on the proximities, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).
Regarding claim 18, Huang teaches the claimed invention including electrodes 34 but does not explicitly teach the circuit parts. It would have been obvious to one of ordinary skill in the art at the time of filing to have used a circuit or processing means for receiving a signal in response to an angular movement since it would be required for processing the signals generated.
Regarding claims 19 and 20, Huang discloses the claimed invention but does not explicitly teach the sensor as comprising a circuit controller as claimed. It would have been obvious to one of ordinary skill in the art at the time of filing to have used a circuit controller or processing means for controlling the circuit and receiving a signal in response to an angular movement since it would be required for processing the signals generated. Additionally, the sensor would include a mobile body since it is in motion.

Allowable Subject Matter
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2861